 A. BRANDT COMPANY459A. Brandt Company,Inc. and Chauffeurs,Teamstersand Helpers Local UnionNo. 47,affiliated with In-ternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Cross-Peti-tioner.Case 16-RC-5850September29, 1972DECISION ON REVIEW ANDCERTIFICATION OF REPRESENTATIVEBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn April 21, 1972, the Regional Director for Re-gion 16 issued a Second Supplemental Decision andOrder in the above-entitled proceeding, in which hebypassed Objections 1 and 2, sustained Objection 3,set aside the election hereinbefore conducted, and di-rected that a second election be held.' Thereafter, inaccordance with the National Labor Relations BoardRules and Regulations, the Cross-Petitioner filed atimely request for review of the Regional Director'sSecond Supplemental Decision and Order on theground that in sustaining Objection 3 he departedfrom precedent; and the Employer filed a request forreview on the ground that he should have ruled onObjections 1 and 2.By telegraphic order dated May 19, 1972, theNational Labor Relations Board granted the Cross-Petitioner's request for review and remanded the caseto the Regional Director, directing that he investigateand rule on Objections I and 2.On June 15, 1972, the Regional Director issueda Third Supplemental Decision in which he overruledObjections 1 and 2. Thereafter, the Employer filed atimely request for review thereof on the grounds thatin overruling the objections the Regional Director de-parted from precedent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board concluded that the Employer's re-quest for review of the Regional Director's Third Sup-plementalDecision raises no substantial issueswarranting review. It is, accordingly, hereby denied.2The Board has considered the entire record in thiscase with respect to the issues relating to Objection 3,iThe tally of ballots for the election held on March 14,1972, showed thatof approximately 536 eligible voters, 522 cast valid ballots,of which 304 werefor and 193 against the Cross-Petitioner There were 2 void ballots and 25challenged ballots, a number insufficient to affect the results2 Chairman Miller dissented from denial of review of Objection 2, involv-ing the injection of racial appeals during the election campaign,and accord-mgly dissents from the certification of the Petitioner.However he joins hiscolleagues in overrulingObjection 3.under review, and makes the following findings:Objection 3 alleged that the Cross-Petitioner in-terfered with the election by reproducing the RegionalDirector's Supplemental Decision and Order andpublishing untruthful notations thereon creating theimpression that the Board favored and supported theCross-Petitioner.The Regional Director found that Joe Allgood,an organizer for the Cross-Petitioner, a week beforethe election distributed to employees a reproductionof the Regional Director's Supplemental Decisionand Order containing considerable underlining andmarginal comment .3 With respect to the comment onpage 3 of the attached reproduction, that "The Gov-ernment would not have ordered this election if it hadnot been for the Teamsters Union!Vote Yes,"theRegional Director stated that it was susceptible ofvarious interpretations, one of which was that the"Government" is for "the Teamsters Union"; and heconcluded that the insertion of such partisanmessageon a reproduction of his decision was analogous to theuse of a portion of the Board's official notice of elec-tion for partisan messages, found objectionable inRebmar, Inc.,173 NLRB 1434.The Cross-Petitioner contends thatRebmarisdistinguishable as here, unlike the situation in thatcase, the underlinings of portions of the reproduceddecision and the marginal comments were obviouslynot part of the decision itself. We agree.In our opinion, the marginal comments and un-derlinings on the copy of the Regional Director's Sup-plemental Decision distributed by Allgood could notreasonably be construed by the employees as part oftheRegional Director's decision but were readilyidentifiable by them as partisan comment emanatingfrom the Cross-Petitioner as to the import of thatdecision in relation to the election campaign. More-over, to the extent that the Cross-Petitioner's com-ments may have misrepresented the facts, inasmuchas the document was circulated among employees aweek before the election, the Employer had ampletime to respond. In the circumstances, we concludethat the disputed propaganda did not impair the vot-ers' free choice in the election.4 Objection 3 is there-fore hereby overruled.Accordingly, as the Employer's objections have3Attachedhereto as an Appendix is a copy of the Regional Director'sSupplemental,Decision indicating the parts which were underlined(hereinitalicized)in the copies distributedby Allgood Thetext of the marginalcomments, althoughtypewritten and bracketed in the attachedcopyfor easeof reproduction herein, was clearly discernible as hand printed in the copiesdistributed Also, other aspects of the marginal comments,such as the vana-tions in the size and position of the lettered comments,and the configurationof the arrows leading from some of the comments to underlined portions ofthe text of the decision,made it clear that they were added comment and nota part ofthe decision itself.° SeeHollywoodCeramicsCompany,Inc,140 NLRB 221; see alsoHeintzDivision,Kelsey-Hayes Company,126 NLRB 151199 NLRB No. 55 460DECISIONSOF NATIONAL LABOR RELATIONS BOARDbeen overruled, and as the tally of ballots shows thatthe Cross-Petitioner has received a majority of thevalid ballots cast in the election, we shall certify it asthe exclusive bargaining representative of the employ-ees in the appropriate unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Chauffeurs, Teamsters andHelpers Local Union No. 47, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, and that,pursuant to Section 9(a) of the National Labor Rela-tions Act, as amended, the said labor organization isthe exclusive representative of all the employees in theunit found appropriate herein for the purposes of col-lective bargaining in respect to rates of pay, wages,hours of employment, or other conditions of employ-ment.APPENDIX[HERE IS THETRUTH!][Decision and Ordersent to theUnion and theCompany. This proves the Company and GeorgeBrandt and Bill Burke have been lying to the employ-ees.]SUPPLEMENTAL DECISION AND ORDEROn January31, 1972,a Decision and Direction ofElection was issued in the above matter.Thereafter theEmployer requested an investigation between the rela-tionshipof thePetitioner,International Skilled Workersof America,herein called Skilled Workers,and Chauf-feurs,Teamsters and Helpers Local UnionNo. 47, affil-iated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,herein called Cross Petitioner,[Company stops theemployees election.]alleging in its letters of February12 and 15,1972, to the Regional Director that therewas collusion and fraud being practiced between theSkilledWorkers and the Cross Petitioner.An investi-gation was made. The Skilled Workers requested per-mission to withdraw from the ballot which request weare granting in this Order along with a dismissal oftheirname from future proceedings.The SkilledWorkers openly announced[ProvesUnion has beentruthful.]their support for the Cross Petitioner.Theparties were then advised by a letter from the Region-alDirector on February 25, 1972,that the Intervenorhad sought to become a Cross Petitioner and wasbeing required to make a substantial showing of inter-est of 30% in order to qualify as a cross petitioner. Wehave made an investigation of the showing of interestand find that the Cross Petitioner has made anadequate showing of interest.By letter of February 29,1972, the Employer objected to our granting any addi-tional time to the Cross [Proves Companyhas beenlying.] Petitioner for the making of a showing of interestand to any cards improperly dated and refers tocertainmanual sections pertaining to showing of interest.Wehave now conducted our investigation to a point that weare satisfied that there is no collusion or fraud on [ProvesCompany has been lying.] the part of the Cross Petition-er from appearing on the Ballot.We are also satisfiedthat the Cross Petitioner has made an adequate show-ing of interest which matter is not a subject of litiga-tion in this proceeding.O. D. Jennings & Company,68NLRB 516. The results of the Regional Director'sinvestigation into the allegations of fraud will be an-swered administratively by letter.We are satisfiedthat the Cross Petitioner's showing of interest is sub-stantial and is timely.Therefore, it is hereby ordered that InternationalSkilledWorkers of America be, and the same herebyis, dismissed from these proceedings with prejudice tosaid International SkilledWorkers of America filinga new petition within six months unless goodcause isshown why a new petition filed prior to the expirationof such period should be entertained; and it is furtherordered that the name of International Skilled Work-ers of America be, and thesamehereby is, removedfrom the ballot.It is hereby ordered that the Cross Petitioner,Chauffeurs, Teamsters and Helpers Local Union No.47,affiliatedwith International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America be, and the same hereby is, accepted as theCross Petitioner in these proceedings.It is finally ordered that the Decision and Direc-tion of Election issued on January 31, 1972, be, andthe same hereby is, implemented in all respects exceptas to the dismissal, amendment and changes madeherein; that the election will be conducted by theundersigned Regional Director among the employeesin the unit found appropriate in the time and place setforth in the notice of election to be issued subsequent-ly, subject to the Board's Rules and Regulations; andthat the Employer's motions to dismiss the petitionbe, and the same hereby are, denied.[The Government would not have ordered thiselection if it had not been for the TEAMSTERS UN-ION!][VOTE YES]